DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 or 16 of U.S. Patent No. US 10,586,332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature/element of the claims of the instant Application are similarly recited in the claims of the patent. Since the word “comprising” in the claims of the instant Application does not preclude further limitations of the claims of the patent, the claims of the instant Application are obvious in view of the claims of the patent.
Claims 39-41 and 48-51 variously directly or inherently recited in patented claims 7 and 16 and are thus themselves rejected under double patenting.
Allowable Subject Matter
Claims 38, 42-47, 52-57 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 38, 42-47, 52-57 are allowable because the prior art or the prior art of record specifically, US 2013/0094732 A1 to Chabanas et al in view of US 2013/0135305 A1 to Bystrov et al, does not disclose:
determine a landmark based on a user's selection of a point in a three- dimensional volume image of a patient's joint via a graphical interface; identify a plane of the three-dimensional volume image that includes the point; process the three-dimensional volume image of a patient's joint to determine a border curve defined by an intersection of the plane and a three-dimensional surface model of a portion of the patient's joint, wherein the intersection divides the three-dimensional surface model into a first half surface and a second half surface, and generate an integrated image for displaying on the graphical interface, wherein the integrated image includes at least a portion of the three-dimensional volume image, and wherein only the first half surface of the three-dimensional surface model and the integrated image identifies the border curve, of claims 38, 42-47, 52-57, combined with other features and elements of the claims.

Claims 37 and 48 would be allowable if rewritten or amended or file a terminal disclaimer to overcome the rejection(s) under double patenting, set forth in this Office action.
Claims 38-47 and 49-57 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        
G06T19/00; G06T7/0014; G06T7/174; G06T15/08; G06T17/20; G06T19/20; G16H30/20; G06T7/0012; G06T2207/10024; G06T2207/10081; G06T2207/10088; G06T2207/20021; G06T2207/30008; G06T2207/30204; G06T2210/41; G06T2219/008 and G06T2219/028